Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 05/18/2021 is duly acknowledged.
Claim 20 was previously canceled by applicants.
Claims 1-19 and 21 (as amended on 01/17/2020) are pending in this application. 
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (phone: 571-272-8790).
Priority
This application has been filed as a 371 of PCT/EP2018/069920 (filed on 07/23/2018) claiming foreign priority to German application 10 2017 212 564.0 (filed on 07/21/2017).
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17; directed to “A method for producing a vitamin- and protein-rich product”) in the reply filed on 05/18/2021 (see remarks, pages 1-2) is acknowledged.  The traversal is on the ground(s) that the cited prior art reference of Svagelj et al (US 9,938,554 B2; also published as WO 2015/169967 cited as a FOR reference in applicant’s IDS dated 01/17/2020) “does not take away the single general inventive concept of the pending claims”.  Applicant’s traversal is as reproduced below:

    PNG
    media_image1.png
    351
    703
    media_image1.png
    Greyscale

 This is not found persuasive because as noted by the examiner in the previous office action on page 3 (see election/restriction dated 03/22/2021), the special technical feature common to the inventions of groups I and II relate to the product, that is “vitamin- and protein rich product”, which has been disclosed by the process of co-cultivation of a fungus and a vitamin B12 producing Propionibacterium species of bacteria (see abstract, and column 8, section “Downstream Processing of the Fermentation Broth”; and claim 6, in particular). Although, the cited reference does not specifically exemplify the fungus from the division of “Basidiomycota” in the co-cultivation process, the common special technical feature of the product per se (i.e. group II), has been fully disclosed. Therefore, the inventions of groups I and II lack unity, a posteriori, as previously noted by the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 19 and 21 (directed to non-elected inventions of groups II and III, with traverse) have been withdrawn from further considerations.
Claims 1-17 (elected invention of group I; directed to “A method for producing a vitamin- and protein-rich product”) have been examined on their merits in this action.  

Claim Objections
1.	Claim 1 (as amended) is objected to because of the following informalities:  claim 1 recites the method step “b) Addition of at least one vitamin B 12-producing species…”, which should be amended to recite in the form of an active method step as “b) adding at least one vitamin B 12-producing species…”. Appropriate correction is required.
2.	Claim 8 (as amended) is objected to because of the following informalities:  claim 8 recites limitations “5 to 25 g/L carbohydrates.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-17 (as amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the method step as follows:
“a) Cultivating (fermentation) of at least one species of the division of Basidiomycota
submerged in a nutrient medium containing at least one carbohydrate-containing agricultural tributary or food tributary to obtain a first cultivation product;”

parenthesis is just an example or it is actually required by the process as claimed.  If applicants intend to appropriately require the limitation of “fermentation” (currently presented within parenthesis) to be considered for the invention as claimed, they are requested to remove the parenthesis and amend the claims appropriately.  As presented, the metes and bounds of the process invention as claimed (even in light of the disclosure of record; see instant specification, page 4, 3rd paragraph, for instance) does not appear to be clearly defined. None of the dependent claims further clarify this step, and therefore they are also rejected as being indefinite for the same reasons of record. Appropriate correction is required.
In addition, claim 1 recites the limitations “agricultural tributary or food tributary”, wherein the term “tributary” in the context of agriculture and food appears to be ambiguous and confusing (as it does not seem to indicate the normal meaning of the word “tributary” in plain English language; i.e. meaning “a stream feeding a larger stream or a lake”, or “a ruler or state that pays tribute to a conqueror”, for instance).  Also, said term has not been specifically defined by applicants on record (see instant specification, page 6, lines 26-27; and page 7, 1st paragraph, for instances).  From the disclosure of record, it appears that the term “tributary” has been used by applicants to encompass agricultural and food waste products that contains carbohydrates. None of the dependent claims clarify this point (see instant claim 7, for instance). Appropriate correction is required (for this office action hereinafter, said term has been taken as a carbohydrate source from agriculture or food industries).
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-17 (as amended) are rejected under 35 U.S.C. 103 as being unpatentable over Svagelj et al. (WO 2015/169967 A1; cited as FOR ref. in applicant’s IDS dated taken with Levanon et al. (WO 2016/113744 A1; cited as a FOR ref. in applicant’s IDS dated 01/17/2020) and Yousef et al (2014; NPL cited as ref. [U] on PTO 892 form).
Claim 1 (as presented) is directed to “A method for producing a vitamin- and protein-rich product, comprising the steps:
a) Cultivating (fermentation) of at least one species of the division of Basidiomycota submerged in a nutrient medium containing at least one carbohydrate-containing agricultural tributary or food tributary to obtain a first cultivation product; 
b) Addition of at least one vitamin B 12-producing species of the genus Propionibacterium and/or of the genus Lactobacillus to the first cultivation product; and 
c) Cultivating the at least one species of the genus Propionibacterium and/or at least one species of the genus Lactobacillus in the first cultivation product to obtain a second cultivation product.”
See also limitations of dependent claims 2-17, as currently presented.
Svagelj et al (2015) disclose a method for co-cultivation of a fungus such as yeast (exemplified fungal species such as Candida utilis deposited as DSM 28271 and Kluyveromyces lactis ABLMKL6; fungal species from Ascomycota) and vitamin B12-producing bacterium such as Propionibacterium freudenreichii strains (see title, abstract, claims 4-9 and 13, and Examples 3-4, in particular), which is shown to significantly reduce chemical oxygen demand load of the waste fermentation broth containing whey (an food/dairy industry waste/by-product; see page 1, lines 9-15); wherein “Propionibacterium-tolerant yeast” strains from said fungal species were generated (via mutagenesis/selection process; see Examples 1-2, in particular), separately pre-cultured to yield first cultivation product in the form of a fungal inoculum, followed by addition and fermentation in a bioreactor (i.e. “a cultivation vessel”) with separately prepared seed culture of Propionibacterium strains under suitable time period, pH, temperature and agitation conditions (see section “iii) Fermentation” in Examples 3 and 4, in particular) that resulted in production of fungal/bacterial biomass (enriched in proteins and vitamins) comprising vitamin B12 yields of 15-16 mg/L (i.e. 15-16 g/mL; see also page 9, lines 15-17, for instance); wherein said process comprises an anaerobic cultivation phase and an aerobic cultivation step (see Downstream processing of the fermentation broth”) include several fungal genus from Basidiomycota division such as Cryptococcus, Rhodotorula, Trichosporon, etc. (see page 9, last paragraph, in particular) that are disclosed as being available in the art or can be isolated as per their disclosure (although not individually exemplified per se).  Svagelj et al disclose the method wherein the nutrient medium used in step of cultivating fungal species (i.e. step a)) comprises suitable amounts of yeast extract, peptone, and added carbon source in the form of a carbohydrate such as glucose 10-20 g/L (see page 14 section “ii) Tolerant yeast inoculum preparation”; and page 13, Table 4, for instance); wherein the final high-value products comprising fungal (i.e. yeast) biomass with cultured vitamin B12 producing bacteria (i.e. Propionibacterium species can be separated by centrifugation, filtration, or any other suitable means (i.e. harvested), and formulated into downstream products such as animal feed, dietary supplements, etc. (see page 9, lines 19-31)’ and wherein the method is performed without harvesting the yeast, and directly mixing with the Propionibacterium culture for final co-cultivation and fermentation process performed in a bioreactor vessel (see Examples 3 and 4, sections “iii) Fermentation”, in particular) using whey and suitable culture medium components and growth/fermentation conditions.
However, Svagelj et al does not explicitly exemplify and/or disclose the method comprising the step of: 1) cultivating at least one species of fungus from the division of Basidiomycota as specifically recited in instant claim 2; 2) wherein the method “further comprises the step of: irradiating the at least one species of the division of Basidiomycota at least partially with a UV-light source”, as recited in instant claim 14; and 3) wherein “the at Lactobacillus is Lactobacillus reuteri”, having glutaminase activity (see instant claims 4 and 15).  
Although, it is to be noted that Svagelj et al already suggest and/or invite the use of other suitable fungal species, including from Basidiomycota such as Cryptococcus, Rhodotorula, Trichosporon, etc. (see page 9, last paragraph, in particular), that are disclosed as being available in the art or can be isolated as per their disclosure (although not exemplified per se). 
Levanon et al (2016), while teaching preparation of extracts of edible fungi (belonging to Basidiomycota such as Lentinula edodes, oyster mushroom such as Pleurotus ostreatus and related species, and other edible fungi; see title, abstract; page 9, lines 9-21, for instance) enriched in vitamin D and compositions thereof for treatment of immune-related disorders, disclose method for submerged cultivation of edible fungi in a liquid medium under suitable conditions, and enhancement of vitamin D2 content of the cultured fungi by exposing them to UV-B light pulses, harvesting the fungal biomass with mycelia, drying and/or processing as per need in order to produce compositions comprising enriched fungal extract (see page 25, lines 25 through page 26, line 13) for downstream applications as immune modulator; and wherein exposure of edible fungi to UV-B light significantly increased the vitamin D2 content in the cultivated fungal biomass of Lentinula edodes and Pleurotus species (see page 29, Example 1, Tables 1-2, for instance).  Thus demonstrating the fact that suitable irradiation with UV-B light help produce significant vitamin D during cultivation of edible fungal species that enrich the fungal product for downstream applications using such compositions, including pharmacological uses.
Yousef et al (2014) disclose and practically demonstrate the fact that certain strains of Lactobacillus reuteri, under suitable culture conditions (see Abstract, Introduction, and entire Lactobacillus reuteri (already known as probiotic bacteria helpful for the gut ecosystem in animals), are also able to produce vitamin B12 under suitable media and culture conditions (see details in section on page 618, sections “Microorganisms and media” and “Inoculum preparation and fermentation”), and therefore can act as a functional analog as a microbe known in the art for producing vitamin B12. 
Thus, given the disclosure for the strains of Lactobacillus reuteri that produce vitamin B12 (see teachings from Yousef et al, above) under suitable media and culture conditions (similar to strains of Propionibacterium used by Svagelj et al; see teachings above), and the fact that UV-B light irradiation/exposure during culture of edible mushrooms (fungal species from Basidiomycota; that were already disclosed as being suitable for the method disclosed by Svagelj et al, as discussed above) was demonstrated by Levanon et al as being beneficial for enriching the fungal biomass with vitamin D (known for its immune-enhancing features in animals; see detailed teachings from Levanon et al, above), it would have been obvious to an artisan of ordinary skill in the art to include Lactobacillus reuteri strains (and/or substituting an art known functional equivalent known for producing vitamin B12) in the method disclosed by SvagelJ et al for producing vitamin- and protein-rich biomass and products via fermentation and co-Propionibacterium strains. Given the disclosure from the cited prior art of Levanon et al, it would have been obvious to use suitable edible fungal species from Basidiomycota, for instance Lentinula edodes, or for that matter species from oyster mushrooms from genus Pleurotus (see teachings from Levanon et al, as discussed above) for such fermentation and production process as such suitability of fungal species from Basidiomycota has already been suggested by Svagelj et al, and being edible mushrooms would have been fully contemplated by an artisan of ordinary skill in the art for their use in producing value-added products that contain enriched amounts of vitamins and proteins, as shown by the combination of the cited prior art references discussed above. The limitation of instant claims 15 (i.e. “glutaminase-active” bacteria) is taken to be intrinsic feature of the same Lactobacillus reuteri being used in the method, as instant claims does not recite any specific variant/strain or mutant (or any specific deposit) of said bacteria in order to distinguish itself over the strains of  Lactobacillus reuteri disclosed as being suitable in the cited prior art of record. The limitations of the amounts of biomass or cultivation product produced during fungal cultivation (see instant claims 5-6), and the number and/or amount of CFU/ml of bacteria used in step b) for co-cultivation of the fungal biomass (see instant claim 10) would have been obvious and fully contemplated by an artisan of ordinary skill in the art given the fact that such cultivation/fermentation steps for suitable amounts of bacteria (see Yousef et al, discussed above) or inoculum preparation for strains of both Propionibacterium and Lactobacillus have been disclosed in the cited prior art references of record. The yield of fungal biomass obtained would additionally depend on the type of edible fungal/Basidiomycota genus/species used, specific culture conditions, specific substrates (or nutrient such as carbon source, for instance), and duration, etc., and the desired steps for induction and/or irradiation with UV-B, etc., that as per need given the detailed knowledge in the cited art of record, unless evidence/data provided on record to the contrary.  It is noted to applicants that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980).  It should be clear that the probative value of the data (see specification, Examples 6 and 12, for instance) is not commensurate in scope with the degree of protection sought by the claim (see the scope of instant claim 1, in particular). 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

As per MPEP 2144.06, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).    

Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Zhu X. (2013; a Ph.D. Dissertation; cited as ref. [V] on PTO 892 form) – “Vitamin B12 production during Tofu fermentation by Lactobacillus reuteri and Propionibacterium freudenreichii”, a Ph. D. Dissertation, submitted at the Division of Food Microbiology and Biotechnology, Department of Chemistry, University of Hamburg, Germany, total pages 1-186 (disclose bacterial strains that are used in the process of fermentation for production of vitamin B12 enriched food products that uses strains including specific strains of Lactobacillus reuteri and Propionibacterium freudenreichii; see page 15, last paragraph; page 32, Table 3-1, for instance). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657